By the Court.

Benning, J.
delivering the opinion.
The defendants in error, sued the plaintiff in error, in trover, for a negro, and got a verdict. There was a motion for a new trial, which motion was put on the grounds, that the verdict was contrary to the evidence, and to the law ; and, that one of the jurors, was related to James Lawrence, one of the parties, in whose favor the verdict was. This motion the Court overruled. In doing so, was the Court right ?
We think, that there was a plenty of evidence, to support the verdict. It would be useless, to state the evidence merely that the reasons for this opinion, might appear. The question is only one of fact.
As to the other ground — it is equally true, that it cannot be said, that that ground is true in point of fact. The juror swears that, James Lawrence’s wife, may have been the daughter of the juror’s wife’s uncle, but he, (to use his own words,) “ now doubts whether that be the fact or not, and to the best of his information, hearsay, and belief, the wife of said James Lawrence, is not the daughter of his said wife’s uncle.”
There is nothing against this statement of the juror.
We think, then, that the Court was right in overruling the motion.
Judgment affirmed.